       Case MDL No. 2924 Document 72 Filed 11/27/19 Page 1 of 18




   BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT
                         LITIGATION



IN RE: ZANTAC/RANITIDINE NDMA        )       MDL No. 2924
LITIGATION                           )




  DEFENDANTS BOEHRINGER INGELHEIM, GSK, PFIZER, AND SANOFI’S
                        RESPONSE TO
  MOTION FOR TRANSFER AND CONSOLIDATION UNDER 28 U.S.C. § 1407
                 Case MDL No. 2924 Document 72 Filed 11/27/19 Page 2 of 18



                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 2

ARGUMENT .................................................................................................................................. 4

I.        The Related Actions Should Be Centralized in the District of New Jersey........................ 4

          A.         Centralization is Appropriate. ................................................................................. 5

          B.         The MDL Should be Transferred to the District of New Jersey. ............................ 7

                     1.         The District of New Jersey is a Convenient Forum. ................................... 7

                     2.         The Highest Number of Plaintiffs Have Filed in the District of
                                New Jersey. ................................................................................................. 8

                     3.         All District of New Jersey Cases Have Been Assigned to the Same
                                Judge, and That Judge Should Be Assigned this MDL. ............................. 9

II.       Alternatively, the Southern District of New York Is An Appropriate Venue. ................. 10

III.      As Compared to the District of New Jersey or the Southern District of New York,
          the Other Proposed Venues Are Less Convenient or Appropriate. .................................. 11

          A.         The Southern District of Florida Is Not A More Appropriate Venue. .................. 11

          B.         The District of New Jersey’s Camden Division Is Not A More Appropriate
                     Venue. ................................................................................................................... 11

          C.         Neither the Eastern District of Tennessee Nor the Middle District of
                     Tennessee Is A More Appropriate Venue. ............................................................ 13

          D.         The Northern District of Illinois Is Not a More Appropriate Venue. ................... 13

          E.         The Northern District of California Is Not A More Appropriate Venue. ............. 14

CONCLUSION ............................................................................................................................. 15
            Case MDL No. 2924 Document 72 Filed 11/27/19 Page 3 of 18



       Defendants Sanofi U.S. Services Inc., Sanofi-Aventis U.S. LLC, and Chattem, Inc.

(collectively, “Sanofi”); Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”); GlaxoSmithKline

LLC (“GSK”); and Pfizer Inc. (“Pfizer”) (collectively, “Defendants”) respectfully submit this

response to the Motion for Transfer Pursuant to 28 U.S.C. § 1407. Defendants agree that the

Panel should centralize this litigation in the District of New Jersey, and suggest that the MDL be

assigned to the Honorable Freda L. Wolfson, an experienced MDL judge currently overseeing all

of the Zantac actions already pending in that jurisdiction.

                                        INTRODUCTION

       All indications are that the Zantac litigation will be complex and hard-fought litigation.

Zantac has been a popular over-the-counter medication for decades, and four major

pharmaceutical companies have had responsibility for the medication in the United States over

the past 35 years. Defendants will vigorously contest plaintiffs’ inflammatory allegations

regarding the medicine. Those allegations are premised on the findings of a single online

pharmacy, Valisure, which recently filed a citizen petition with the FDA asserting that it tested

samples of Zantac and found excessive levels of the chemical NDMA, which Valisure claimed

was a possible human carcinogen. Although the FDA criticized both Valisure’s methodology

and test results and indicated that the FDA’s preliminary testing contradicts Valisure’s findings,

Valisure’s citizen petition immediately triggered an avalanche of litigation. There are now over

a dozen putative class-action complaints pending around the country and dozens of additional

personal injury claimants, with more lawsuits threatened.

       No one disputes that these cases should be centralized into an MDL; the only real

questions are where and before whom.

       In these circumstances, the District of New Jersey is the most appropriate forum for

centralization. That District is where the most Zantac-related claims are pending. Sanofi—


                                                 1
            Case MDL No. 2924 Document 72 Filed 11/27/19 Page 4 of 18



which currently holds the rights to distribute Zantac—also is headquartered in New Jersey, and

the other defendants reside close by. Countless documents and witnesses will be located in New

Jersey or nearby. The forum is also easy to reach, with New York to the north and Philadelphia

to the west. Notably, most other plaintiffs who have taken a position on centralization have

agreed that the District of New Jersey is an appropriate forum. 1 Although some plaintiffs

suggest that centralization should occur in other venues, none is as convenient or appropriate as

New Jersey.

       In addition, all of the cases in that District are already assigned to a judge who is highly

qualified to manage these cases. As this Panel has previously recognized, Judge Wolfson is an

“experienced MDL judge,” In re Johnson & Johnson Talcum Powder Prod. Mktg., Sales

Practices & Prod. Liab. Litig., 220 F. Supp. 3d 1356, 1359 (U.S. Jud. Pan. Mult. Lit. 2016), and

she has substantial expertise handling complex pharmaceutical litigation. Judge Wolfson’s

extensive experience with similar MDLs makes her the ideal transferee judge for what will likely

be a complex and challenging litigation to manage.

       The Panel should therefore centralize these cases in the District of New Jersey and

appoint Judge Wolfson to preside over this MDL.

                                  FACTUAL BACKGROUND

       Since it was approved by the FDA in 1983, ranitidine has been used to treat stomach

ulcers, gastroesophageal reflux disease, and other stomach- and esophagus-related conditions.

See Compl. ¶ 47, Garza v. Sanofi-Aventis U.S. LLC et al., No. 5:19-cv-05772. Zantac, the name



1
  See McDonald Plaintiff’s Response, Dkt. No. 9, at 5 (“the District of New Jersey is a logical
choice as transferee court”); Hansen Plaintiffs’ Response, Dkt. No. 19 at 15 (“Plaintiffs do not
oppose centralization of these cases in the District of New Jersey” and agree that New Jersey “is
an excellent venue”); Combs Plaintiffs’ Response, Dkt. No. 61 at 1 (“the most appropriate venue
to conduct pretrial proceedings is the District of New Jersey”).


                                                 2
            Case MDL No. 2924 Document 72 Filed 11/27/19 Page 5 of 18



brand name version of ranitidine, was approved for over-the-counter use in 1995. See id. ¶ 49.

Sanofi, the current rights holder for over-the-counter Zantac, has its U.S. headquarters in New

Jersey. The rights to manufacture and distribute Zantac over-the-counter in the United States

originally rested with GSK, subsequently passed to Pfizer (or its affiliates), eventually went to

BI, before Sanofi recently assumed the rights in 2017.

       On September 13, 2019, Valisure, an online pharmacy, filed a citizen petition with the

FDA claiming that its testing of ranitidine revealed high levels of the chemical NDMA, which

plaintiffs allege is a human carcinogen. Id. ¶¶ 3-6. Valisure’s findings already have been called

into question by the FDA. Soon after it began looking into the petition’s claims, the FDA

released a statement criticizing Valisure’s testing method as “not suitable for testing ranitidine”

because it “uses higher temperatures” than are generally acceptable, and those higher

temperatures “generated very high levels of NDMA from ranitidine products.” 2 Ex. A. Later,

on November 1, 2019, the FDA released a summary of its preliminary test results. 3 Ex. B. The

FDA “found levels of NDMA in ranitidine that are similar to the levels you would expect to be

exposed to if you ate common foods like grilled or smoked meats.” Id. The FDA further

“conducted tests that simulate what happens to ranitidine after it has been exposed to acid in the

stomach with a normal diet and results of these tests indicate that NDMA is not formed through

this process.” Id. The FDA also concluded that “if ranitidine is exposed to a simulated small

intestine environment, NDMA is not formed.” Id. This debate foreshadows what will be a


2
 UPDATE - FDA provides update on testing of ranitidine for NDMA impurities, FOOD & DRUG
ADMIN. (Oct. 2, 2019), https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-
press-announcements-ndma-zantac-ranitidine (last accessed November 26, 2019.)
3
  Janet Woodcock, Statement on new testing results, including low levels of impurities in
ranitidine drugs, FOOD & DRUG ADMIN. (Nov. 1, 2019), https://www.fda.gov/news-events/press-
announcements/statement-new-testing-results-including-low-levels-impurities-ranitidine-drugs
(last accessed November 26, 2019).


                                                 3
            Case MDL No. 2924 Document 72 Filed 11/27/19 Page 6 of 18



critical substantive issue in these cases: whether there is any reliable scientific proof of a link

between ranitidine and cancer in humans.

       Despite the controversy surrounding its claims, Valisure’s citizen petition prompted a

wave of personal injury and putative class action lawsuits, with the first complaint filed the same

day the petition was made public. To date, 30 personal injury cases with 42 plaintiffs have been

filed in 13 different federal courts, and 15 putative class actions have been filed in nine different

courts. The largest percentage of these plaintiffs—21%—have filed their actions in the District

of New Jersey, where they all have been assigned to Judge Wolfson.

       All of these actions arise out of the same central allegation: that Zantac use purportedly

causes unsafe levels of NDMA, and that the defendants should have warned about this purported

risk at some point in the past. The personal injury claimants allege that they developed various

cancers as a result of taking Zantac. The putative class representatives do not allege that they

have suffered any personal injury; they claim instead that they would not have purchased Zantac

had they known about the alleged NDMA-related risks. Based on these allegations, the

complaints assert a variety of overlapping causes of action, including claims for (1) design

defect; (2) failure to warn; (3) breach of express and implied warranty; (4) negligence; (5)

fraudulent concealment; and (6) violations of state consumer-protection laws.

                                           ARGUMENT

I.     The Related Actions Should Be Centralized in the District of New Jersey.

       Given where the cases have been filed, and relevant factors such as convenience to the

parties, centralization of these cases in the District of New Jersey is warranted. Defendants

further suggest that Judge Wolfson, who currently presides over all pending cases in that District,

is an especially appropriate transferee judge.




                                                  4
             Case MDL No. 2924 Document 72 Filed 11/27/19 Page 7 of 18



        A.      Centralization is Appropriate.

        Under 28 U.S.C. § 1407(a), centralization of related actions is appropriate where: (1) the

cases involve common questions of fact; (2) consolidation for pretrial proceedings will serve the

convenience of the parties and witnesses; and (3) centralization will promote the just and

efficient conduct of the litigation. In re Anthem, Inc., Customer Data Security Breach Litig., 109

F. Supp. 3d 1364, 1365 (U.S. Jud. Pan. Mult. Lit. 2015). All three considerations weigh in favor

of transfer here.

        The common factual issue in every plaintiff’s complaint is the allegation that use of

ranitidine contributes to excessive amounts of NDMA, which plaintiffs allege exposed them to a

risk of cancer and in some cases caused them to develop cancer. See, e.g., Compl. ¶¶ 7-12,

Garza, No. 5:19-cv-05772 (N.D. Cal.); Compl. ¶¶ 12-15, Pinales v. Sanofi S.A., et al., No. 3:19-

cv-19324 (D.N.J.); Compl. ¶¶ 2, 19-22, McDonald v. Sanofi S.A. et al., No. 3:19-cv-04429 (N.D.

Fla.). The fact that these cases “will share factual questions regarding general causation (in

particular, the biological mechanism of the alleged injury), the background science, and common

regulatory issues” supports the creation of an MDL. In re: Fluoroquinolone Prod. Liab. Litig.,

122 F. Supp. 3d 1378, 1379 (U.S. Jud. Pan. Mult. Lit. 2015).

        Centralization would facilitate efficient resolution of this critical issue. Because plaintiffs

each allege that Zantac use causes unsafe levels of NDMA in the body, and that such levels can

cause cancer in humans, common questions about whether reliable scientific evidence exists to

support those assertions will guide the management of every case. An MDL court can craft

mechanisms to address efficiently questions of general causation, which all plaintiffs must prove




                                                  5
            Case MDL No. 2924 Document 72 Filed 11/27/19 Page 8 of 18



to prevail on their claims. 4 See, e.g., In re Mirena IUS Levonorgestrel-Related Prod. Liab. Litig.

(No. II), 249 F. Supp. 3d 1357, 1359 (U.S. Jud. Pan. Mult. Lit. 2017) (noting that where

“discovery and pretrial motions concerning the issue of general causation have been, or will be,

at the center of all actions,” transfer was warranted); In re Viagra (Sildenafil Citrate) Prod. Liab.

Litig., 176 F. Supp. 3d 1377, 1378 (U.S. Jud. Pan. Mult. Lit. 2016) (“Issues concerning general

causation, the background science, regulatory history, and marketing will be common to all

actions.”); In re: Roundup Prod. Liab. Litig., 3:16-md-02741, Pretrial Order No. 3 (N.D. Cal.)

(adopting a scheduling order for the “general-causation phase of this litigation”). It can use

similar mechanisms to address other issues that will be relevant across multiple cases, such as

whether plaintiffs’ claims are preempted by federal law.

       Given these common issues and the threatened volume of claims, centralization will

serve the convenience of the parties and witnesses, while promoting the just and efficient

conduct of the litigation. In just the two months since Valisure’s citizen petition was released,

more than three dozen lawsuits have been filed, including over a dozen overlapping and

competing putative class actions, as well as claims by third-party payors. Centralization is

therefore appropriate to address all these overlapping claims. See, e.g., In re: Zimmer Durom

Hip Cup Prod. Liab. Litig., 717 F. Supp. 2d 1376, 1378 (U.S. Jud. Pan. Mult. Lit. 2010)

(granting transfer where the actions all raised the same “paramount issues concerning design,

manufacture, testing, and marketing of a single medical device”); In re: Yasmin, Yaz

(Drospirenone) Mktg., Sales Practices & Prod. Liab. Litig., 655 F. Supp. 2d 1343, 1344 (U.S.


4
 To the extent that specific causation becomes relevant, a transferee judge can craft appropriate
mechanisms to efficiently address those issues as well. See, e.g., In re Denture Cream Prod.
Liab. Litig., 624 F. Supp. 2d 1379, 1381 (U.S. Jud. Pan. Mult. Lit. 2009) (granting transfer and
noting that a “transferee court can employ any number of pretrial techniques—such as
establishing separate discovery and/or motion tracks—to efficiently manage this litigation.”).


                                                  6
            Case MDL No. 2924 Document 72 Filed 11/27/19 Page 9 of 18



Jud. Pan. Mult. Lit. 2009) (“[T]he Panel has frequently combined actions involving claims

relating to sales and marketing of medications with actions involving personal injury claims from

use of the same pharmaceutical products”). Moreover, the Panel has now heard from a range of

lawyers purporting to represent many additional prospective claimants. See Dkt. No. 9 at 4.

This volume of existing and potential claims justifies the creation of an MDL.

       B.      The MDL Should be Transferred to the District of New Jersey.

               1.      The District of New Jersey is a Convenient Forum.

       As the moving plaintiffs explained, centralization in the District of New Jersey makes the

most sense. See Dkt. No. 1 at 14-19. Most of the key evidence and witnesses, including the

majority of defendants’ knowledgeable current and former employees, will be located in or near

New Jersey. The Sanofi defendants, which are parties in the majority of the actions, currently

own the rights to manufacture and distribute over-the-counter Zantac. Sanofi’s headquarters are

in New Jersey. The remaining defendants—which once held the rights to distribute Zantac in the

United States—are headquartered close by in Philadelphia (GSK), New York (Pfizer), and

Connecticut (BI).

       These parties are by far the most likely to have relevant witnesses and evidence

applicable to all related cases. In re: Darvocet, Darvon & Propoxyphene Prod. Liab. Litig., 780

F. Supp. 2d 1379, 1382 (U.S. Jud. Pan. Mult. Lit. 2011) (granting transfer to the district where

the defendant’s headquarters were located, as “[r]elevant documents and witnesses” were likely

located there); In re Vytorin/Zetia Mktg., Sales Practices & Prod. Liab. Litig., 543 F. Supp. 2d

1378, 1380 (U.S. Jud. Pan. Mult. Lit. 2008) (same). Especially since all four of the main

defendants have headquarters located in or near the District of New Jersey, the convenience of

the parties and witnesses is plainly served by transferring the cases to that District.




                                                  7
           Case MDL No. 2924 Document 72 Filed 11/27/19 Page 10 of 18



       The District of New Jersey would also be the most convenient location for defense

counsel, as counsel for all four of the main defendants are based in either New York,

Philadelphia, or Washington, and all maintain offices in New York. Likewise, counsel for many

of the plaintiffs, including Seeger Weiss LLP; Hagens Berman Sobol Shapiro LLP; Baum,

Hedlund, Aristei, & Goldman, P.C.; Bursor & Fisher, P.A.; and the Ferraro Law Firm, have

offices in Philadelphia, Washington, or New York.

       Transfer to the District of New Jersey would also be convenient for non-local parties and

witnesses. This District is conveniently located with access to two major airports: Newark

Liberty International Airport and Philadelphia International Airport. The Trenton division—

where all cases filed in the District of New Jersey have been assigned—is also accessible via

Amtrak.

       Overall, both the locations of the parties and the forum’s accessibility make the District

of New Jersey well suited to be the transferee district for this litigation. See In re Johnson &

Johnson Talcum Powder, 220 F. Supp. 3d at 1359 (granting transfer to the District of New Jersey

and assigning the cases to Judge Wolfson because the defendant was headquartered in New

Jersey, it was located in close proximity to actions pending in other jurisdictions on the East

Coast, and the district was “a convenient and accessible forum for this nationwide litigation”).

               2.      The Highest Number of Plaintiffs Have Filed in the District of New
                       Jersey.

       The District of New Jersey has quickly become the center of gravity of these cases, with

that court having the highest number of pending related claims: five putative class actions, and

seven personal injury cases on behalf of twelve claimants. Although the number of cases filed in

a district is not a dispositive factor, it weighs in favor of transfer in conjunction with other

considerations. See, e.g., In re Packaged Ice Antitrust Litig., 560 F. Supp. 2d 1359, 1361 (U.S.



                                                   8
           Case MDL No. 2924 Document 72 Filed 11/27/19 Page 11 of 18



Jud. Pan. Mult. Lit. 2008) (selecting the district where the largest number of cases had been

filed); In re Marine Hose Antitrust Litig. (No. II), 531 F. Supp. 2d 1381, 1382 (J.P.M.L 2008)

(same); In re Enron Corp. Sec., Derivative & “ERISA” Litig., 196 F. Supp. 2d 1375, 1376 (U.S.

Jud. Pan. Mult. Lit. 2002) (same). In this case, this factor has particular force given that the

District of New Jersey also is where the first-filed nationwide putative class action was initiated.

See In re: Mentor Corp. ObTape Transobturator Sling Prods. Liab. Litig., 588 F. Supp. 2d 1374,

1375 (U.S. Jud. Pan. Mult. Lit.. 2008) (transferring cases to a district based in part on the number

of actions pending there, “including the first-filed action”).

               3.      All District of New Jersey Cases Have Been Assigned to the Same
                       Judge, and That Judge Should Be Assigned this MDL.

       All of the cases in the District of New Jersey have already been assigned to Judge

Wolfson, a highly experienced judge who is eminently qualified to preside over this MDL. If

centralization occurs in the District of New Jersey, there is no reason to reassign these cases to a

different judge.

       This will not be an ordinary MDL. It is likely to be more complex than a typical MDL

proceeding given the number of defendants that have distributed Zantac over more than 35 years

and the questionable scientific basis for plaintiffs’ claim that ranitidine might lead to cancer. A

substantial number of cases have already been filed in a short time, and—according to plaintiffs’

counsel—the number of lawsuits is only expected to rise substantially. See Dkt. No. 9 at 4. The

nationwide advertising campaign that has been undertaken by plaintiffs’ counsel also highlights

the need for an experienced MDL jurist to craft methods to weed out baseless claims efficiently

and expeditiously.

       Judge Wolfson is perfectly suited to handle an MDL of this nature, given her special

experience with MDL proceedings that involve product liability claims against pharmaceutical



                                                  9
           Case MDL No. 2924 Document 72 Filed 11/27/19 Page 12 of 18



manufacturers, as well as consumer class actions involving such products. 5 See In re Johnson &

Johnson Talcum Powder Prod. Mktg., Sales Practices & Prod. Liab. Litig., 220 F. Supp. 3d

1356, 1359 (U.S. Jud. Pan. Mult. Lit. 2016) (recognizing Judge Wolfson as an “experienced

MDL judge” in this type of litigation); In re Vonage Mktng. & Sales Pracs. 505 F. Supp. 2d

1375, 1377 (U.S. Jud. Pan. Mult. Lit. 2007) (characterizing Judge Wolfson as a judge with the

“experience to steer this litigation on a prudent course”). In fact, plaintiffs who filed the initial

petition to transfer specifically cited her substantial experience handling pharmaceutical MDL

cases, Dkt. No. 1 at 18 n.32, and the Combs plaintiffs similarly stated that Judge Wolfson “would

be an excellent choice to oversee this MDL,” Dkt. No. 61 at 3.

       Judge Wolfson would also appear to have the capacity to handle a new MDL proceeding.

One of her current MDLs is reaching its conclusion. In re Plavix Mktg., Sales Practices & Prod.

Liab. Litig., No. 3:13-cv-2418 (D.N.J.). Furthermore, the demands in another of her MDLs may

decrease, as the Daubert hearings have been completed. In re Johnson & Johnson Talcum

Powder Prod. Mktng, Sales Practices and Prod. Liab. Litig., 3:16-md-2738 (D.N.J.).

       These considerations all weigh heavily in favor of centralizing these cases in the District

of New Jersey and appointing Judge Wolfson to oversee them.

II.    Alternatively, the Southern District of New York Is An Appropriate Venue.

       If the Panel decides not to centralize this litigation in the District of New Jersey, it should

do so in the nearby Southern District of New York, where three lawsuits are pending. Like New

Jersey, the Southern District of New York is the headquarters of one pharmaceutical defendant



5
 See, e.g., In re Johnson & Johnson Talcum Powder Prod. Mktng, Sales Practices and Prod.
Liab. Litig., 3:16-md-2738 (D.N.J.); In re Plavix Mktg., Sales Practices & Prod. Liab. Litig., No.
3:13-cv-2418 (D.N.J.); In re Fosamax (Alendronate Sodium) Prod. Liab. Litig. (No. II), No.
3:08-cv8-2243 (D.N.J.).



                                                  10
            Case MDL No. 2924 Document 72 Filed 11/27/19 Page 13 of 18



(Pfizer), and also is close to the headquarters of the other pharmaceutical manufacturer

defendants, and it is convenient for the parties, witnesses, and counsel in these proceedings. And

like the District of New Jersey, there are many judges in the Southern District of New York with

the necessary experience managing pharmaceutical MDLs that will be essential to this case. 6

III.   As Compared to the District of New Jersey or the Southern District of New York,
       the Other Proposed Venues Are Less Convenient or Appropriate.

       A.      The Southern District of Florida Is Not A More Appropriate Venue.

       The McDonald, Hansen, and Kerzer plaintiffs have asked for centralization in the

Southern District of Florida, but they do not present a persuasive case for transfer. These

plaintiffs assert that “more Zantac federal lawsuits are pending in Florida than any other state.”

Dkt. No. 9 at 5; see also Dkt. No. 19 at 17. Although that may have been true when these

plaintiffs filed their response, the number of cases in the District of New Jersey now exceeds the

number in the Southern District of Florida.

       More importantly, that location is far less convenient than the District of New Jersey. As

noted above, all four main defendants—the pharmaceutical manufacturers—are based in or close

to New Jersey. Of the remaining defendants, only Publix—a supermarket chain named in a

single case, and unlikely to play a significant role in this litigation—is headquartered in Florida.

Transfer to the Southern District of Florida would require substantial air travel for virtually all

the parties and their counsel.

       B.      The District of New Jersey’s Camden Division Is Not A More Appropriate
               Venue.

       As a fallback, the McDonald plaintiff admits that the District of New Jersey is “a logical

choice as transferee court,” Dkt. No. 9 at 5, but suggests these cases should be assigned to that


6
 For instance, Judge Paul Engelmayer, Judge Louis Kaplan, and Judge Cathy Seibel all have
such experience.


                                                 11
           Case MDL No. 2924 Document 72 Filed 11/27/19 Page 14 of 18



District’s Camden Division. The McDonald plaintiff makes this request even though there is not

a single lawsuit pending in that division.

       The McDonald plaintiff is wrong to assert that this case is so similar to the Valsartan

MDL that it should be assigned to the same judge. Even the Hansen and White plaintiffs

disagree, based on the allegation that all plaintiffs make that the inherent structure of Zantac

leads to NDMA, and not a manufacturing issue. 7 See Hansen Plaintiffs’ Response, Dkt. No. 19

at 8 (“This case is not about contamination—it is not like the Valsartan NDMA contamination

case.”); id. at 15 n.18 (“This case is different than Valsartan”); White Plaintiffs’ Response, Dkt.

No. 57 at 7 (“[T]he differences between the two actions suggest that instead of being

consolidated in the same court, the Zantac litigation should be given individualized attention

before a different court.”).

       Of the common factual questions that this Panel identified in Valsartan, only one has

potential overlap with the present cases: “whether the amounts of NDMA and NDEA in the

medications presented a risk of cancer or other injuries.” 8 In re Valsartan N-

Nitrosodimethylamine (NDMA) Contamination Prod. Liab. Litig., 363 F. Supp. 3d 1378, 1381


7
  To be sure, both cases involve allegations that the medications at issue—Valsartan in that case,
and Zantac in this case—contribute to excessive levels of NDMA. But the similarities end there.
Plaintiffs in these cases have alleged that the risks of NDMA are inherent to ranitidine products,
regardless of how the products are manufactured. See, e.g., Compl. ¶ 59, Garza, No. 5:19-cv-
05772 (N.D. Cal.) (“the high levels of NDMA produced by Zantac are not caused by a
manufacturing defect but rather are inherent to the molecular structure or ranitidine”). The
Valsartan litigation, by contrast, is premised on claims that the plaintiffs were exposed to
NDMA as a result of impurities in the medication potentially introduced during the
manufacturing process. In re Valsartan, 363 F. Supp. 3d at 1380-81.
8
  The other common questions of fact recognized by this Panel were: “(1) whether the generic
valsartan sold by defendants contained NDMA or NDEA; (2) the cause of the alleged impurities,
including alleged defects in the manufacturing and sampling process; (3) when defendants knew
or should have known of the impurities;” and “(4) how long the NDMA- and NDEA-containing
valsartan medications were in circulation.” In re Valsartan, 363 F. Supp. 3d at 1381. All of
these issues are specific to the Valsartan litigation, and familiarity with them will be of no
benefit in these cases.


                                                 12
            Case MDL No. 2924 Document 72 Filed 11/27/19 Page 15 of 18



(U.S. Jud. Pan. Mult. Lit. 2019). But this issue is not one that is so specialized or unique that the

Valsartan MDL judge is especially equipped to consider it. And even that inquiry will vary here,

depending on the amounts of NDMA (if any) found in the products in these cases compared to

the Valsartan products. The cases will also involve different factual inquiries as to whether each

form and version of ranitidine contributes to excessive levels of NDMA and whether any

particular defendant had knowledge of any risks between any particular medication and NDMA.

       C.       Neither the Eastern District of Tennessee Nor the Middle District of
                Tennessee Is A More Appropriate Venue.

       The Anthony plaintiff has suggested that the Eastern District of Tennessee or the Middle

District of Tennessee would be a more appropriate venue. Dkt. No. 55 at 4-6. But not even the

Anthony plaintiff filed suit in Tennessee; she instead filed suit in the Western District of North

Carolina. In fact, not a single one of the cases filed to date has been filed in Tennessee.

       Tennessee is therefore not convenient for any party or their counsel. Although one of the

Sanofi defendants (Chattem, Inc.) is located in Tennessee, the other U.S. Sanofi defendants are

in New Jersey, where the United States Sanofi headquarters are located. Other than Chattem,

Tennessee is farther away from all the defendants than New Jersey is. Unlike the District of

New Jersey, Tennessee is not within driving and Amtrak distance of any of the main defendants’

headquarters.

       D.       The Northern District of Illinois Is Not a More Appropriate Venue.

       The White plaintiffs have argued that the Northern District of Illinois would be best

suited to handle this litigation expeditiously, but they are mistaken. Dkt. No. 57 at 3-4. None of

the defendants in any of the related actions are located in Illinois, and none of the main

defendants’ counsel are headquartered in or near Illinois. Litigating in Illinois would thus

require substantial travel for all of the defendants, key witnesses, and defendants’ counsel.



                                                 13
             Case MDL No. 2924 Document 72 Filed 11/27/19 Page 16 of 18



        Furthermore, the White plaintiffs are the only plaintiffs to file suit in the Northern District

of Illinois; no other case is pending in that venue. Even if the plaintiffs were accurate in their

characterization of the district’s caseload, favorable docket conditions are simply insufficient to

overcome the immense inconvenience that litigating in the Northern District of Illinois would

involve.

        E.      The Northern District of California Is Not A More Appropriate Venue.

        The Hansen plaintiffs ask for transfer to the Northern District of California. See Hansen

Response, Dkt. No. 19 at 14. Transferring these cases to California would be even more

inconvenient for the parties and counsel than transfer to any other proposed district. All of the

defendants are based on the East Coast, as are their counsel. Cross-country travel would be

required for virtually all of the lawyers and many witnesses in the litigation.

        The Hansen plaintiffs argue that California is the most appropriate venue in part because

California is unique in that it recognizes a “negligence claim against the original brand name

maker for injuries caused by a generic drug.” Dkt. No. 19 at 16 (citing T.H. v. Novartis Pharm.

Corp., 407 P.3d 18, 29 (Cal. 2017)). Thus, these plaintiffs speculate, “the largest numbers of

plaintiffs will come from California,” and it “only makes good sense” to have a California

district court apply this law. Id.

        The Panel’s centralization decision should not be driven by any individual state’s law,

especially when it is likely that the vast majority of plaintiffs will come from the other 49 states

and thus not be impacted by California law. 9 Cf. White Plaintiffs’ Response, Dkt. No. 57 at 8


9
  It also bears noting that there are presently no personal-injury plaintiffs claiming generic drug
use to whom this California legal doctrine might apply. There is a single generic user making
class action allegations in California, but the legal doctrine of innovator liability is not relevant to
those class action claims. Thus, while there may be such personal-injury plaintiffs in the future,
that possibility remains uncertain now, just as it remains uncertain whether such plaintiffs will



                                                  14
           Case MDL No. 2924 Document 72 Filed 11/27/19 Page 17 of 18



(“choice of law questions and application of state substantive law should not be a factor in this

panel’s decision”). Indeed, the Hansen plaintiffs’ contention that it “only makes good sense” to

have a California district court apply California state law ignores the general presumption that

federal judges are equally capable of applying state law, and a judge in New Jersey is perfectly

able to determine the applicable law for California resident plaintiffs transferred to the MDL.

Indeed, MDL judges do this all the time, precisely because they have cases transferred to them in

which many different states’ laws govern.

                                         CONCLUSION

       For these reasons, all the related actions should be centralized for pretrial proceedings in

the District of New Jersey and assigned to Judge Wolfson.

November 27, 2019
                                                      Respectfully submitted,

                                                      _/S/ Paul Schmidt________________
                                                      Paul Schmidt
                                                      COVINGTON & BURLING LLP
                                                      The New York Times Building
                                                      620 Eighth Avenue
                                                      New York, NY 10018-1405
                                                      Tel: (212) 841-1120
                                                      Fax: (646) 441-9171
                                                      pschmidt@cov.com

                                                      Attorney for Defendant Boehringer
                                                      Ingelheim Pharmaceuticals, Inc.




predominantly come from California. Picking a less convenient location based on a guess that
the future plaintiff pool will be very different from the current plaintiff pool is not a sensible
approach.


                                                 15
Case MDL No. 2924 Document 72 Filed 11/27/19 Page 18 of 18



                                 _/S/ Anand Agneshwar (w/permission)____
                                 Anand Agneshwar
                                 ARNOLD & PORTER LLP
                                 250 West 55th Street
                                 New York, NY 10019
                                 Tel: (212) 836-8011
                                 Fax: (212) 836-8689
                                 anand.agneshwar@arnoldporter.com

                                 Attorney for Defendant Sanofi-Aventis U.S.
                                 LLC, Sanofi US Services Inc., and Chattem,
                                 Inc.

                                 _/S/ Mark Cheffo (w/permission)____
                                 Mark Cheffo
                                 DECHERT LLP
                                 Three Bryant Park
                                 1095 Avenue of the Americas
                                 New York, NY 10036
                                 Tel: (212) 689-3500
                                 Fax: (212) 689-3590
                                 mark.cheffo@dechert.com

                                 Attorney for Defendants GlaxoSmithKline
                                 LLC

                                 _/S/ Joseph G. Petrosinelli (w/permission)__
                                 Joseph G. Petrosinelli
                                 WILLIAMS & CONNOLLY LLP
                                 725 Twelfth Street, N.W.
                                 Washington, DC 20005
                                 Tel: (202) 434-5000
                                 Fax: (202) 434-5029
                                 Jpetrosinelli@wc.com

                                 Attorney for Defendant Pfizer Inc.




                            16
